OF




Mr. C. A. .Meroney,    Chairman                     Opinion    No. WW-539
Texas State Board of Public Accountancy
Perry-Brooks    Building                            Re:   “Is a person who is styled
Austin 1, Texas                                           or known as a CPA or as
                                                          a Certified    Public Account-
                                                          ant required    to hold a per-
                                                          mit to practice     public ac-
                                                          countancy regardless       of
                                                          whether     or not such person
                                                          is engaged in the practice
                                                          of public accountancy?”
Dear   Mr.   Meroney:                                     and related    question.

         In your    letter of November    13, 1958, you ask the opinion      of this     office
on ,the following     questions:

         ‘I( 1) Is a person who is styled or known as a CPA or as a
                Certified  Public Accountant    required    to hold a per-
                mit to practice   public accountancy     regardless   of
                whether   or not such person is engaged in the practice
                of public accountancy?

         “(2)   What procedure   should the Board follow when issuing
                a permit to a certified   public accountant  who has not
                in the past been required    to obtain a permit,   should
                your answer to the foregoing     question be ‘yes’?”

         We respectfully     submit   the answers    to your   questions   as follows:

        Although   it is clear that a permit to practice       public accountancy      is
not required   under Section 8 of Article    41a, known as the Public Accountancy
Act, unless a person is engaged in the “practice           of public accountancy”,      as
defined in Section 2 of the Act, it is equally clear that in order for a person
to hold himself   out or use the terms    “certified    public accountant”      or “C.P.A.“,
he must have first obtained a certificate       of certified    public accountancy    -and
a valid permit to practice    public accountancy      as required     by Section 16,
quoted below:

                “Sec. 16.   Use of Name ‘Certified Public Accountant’  --
         Abbreviations.     Any person who has received   from the Board
Mr.   C. A. Meroney,    page   2.   (WW-539)




         a Certificate     of Certified  Public Accountant and holds a
         valid permit      to practice,  shall be styled andxown    as a
         ‘Certified    Public Accountant’     and may also use the abbre-
         viation    ‘C.P.A.‘.    No other person except partnerships
         registered     under this Act, shall assume or use that title
         or abbreviation      or any other title, sign, card or device
         tending to imply that the person using the same is a certi-
         fieckpublic    accountant.”    (Emphasis   ours)        -

         In Board of Insurance      Commissioners   of Texas    v. Guardian   Life
Insurance     Company of Texas,     142 Tex. 630, 180 S.W.Zd    906, at 909, 1944,
it is stated:

                “Where    the language    of a statute is unambiguous,
         and its meaning      is clear, the statute must be given ef-
         fect according    to its terms,   and ‘we are not at liberty
         to speculate   upon the intention    of the Legislature  in its
         enactment.’    . . .‘I

           Since the above mentioned       Section 16 is clear in its requirements,
and there are no conflicting       provisions    which allow a party to use the title
“Certified     Public Accountant”     or “C.P.A.”    without having first obtained a
permit to practice     accounting,    no room is left for interpretation     of the
statute, and its clear mandate must be followed.            Whether   or not a person
is using the title “Certified     Public Accountant”      or “C.P.A.”   or holding him-
self out as such, is, of course,       a fact question which is left to the determina-
tion of the Board of Public Accountancy.

          In regard to your second question,       Section 9 of Article 41a of Ver-
non’s Civil Statutes states that a’person       may renew his permit to practice
within the first year of its lapse by payment of the past dues and a penalty.
As to this requirement,      the Board has no discretion     and may not waive
either the dues or the penalty.       If the permit holder does not reinstate    his
permit within the first year after its lapse, he can only renew the permit by
application    and examination    satisfactory   to the Board of Public Accountancy.
See the third paragraph      of Section 9, quoted below:

                 “Failure     of any permit holder to pay the annual
         registration     renewa     fee on or before  January 31st of
         each year shall automatically         cancel his permit.  Any
         permit holder whose permit          shall have been cancelled
         because     of failure   to pay the annual registration  renewal
         fee may secure reinstatement          of his permit at any time
Mr.     C. A. Meroney,    page   3.   (WW-529)




           within that calendar     year upon payment of the delinquent
           registration   fee together    with a penalty of Two Dollars
           and Fifty Cents ($2.50).       After expiration  of the calendar
           year for which the registration       fee was not paid, no per-
           mit shall be reinstated      except upon application   and exami-
           nation satisfactory    to the Board.     The Board shall have
           no authority   to waive the collection     of any fee or penalty.”

           The above provision   would similarly   apply to a person             who has
never     been required to obtain a permit   in the past.

                                       SUMMARY

                  A person who is styled or known as a C.P.A.
                  or as a Certified    Public Accountant   is re-
                  quired to hold a permit to practice     public
                  accountancy,    regardless   of whether  or not
                  such person is engaged in the practice       of
                  public accountancy.      The Board of Public
                  Accountancy     should follow Section 9, quoted
                  in the opinion, in issuing a renewal    permit
                  or in issuing a permit where one has not
                  heretofore   been required    by the Board

                                                 Yours   very   truly,

                                                 WILL    WILSON
                                                 Attorney   General      of Texas

MD:ci:ls
                                                                             v
                                                     Martin DeStefano
APPROVED:                                            Assistant

OPINION   COMMITTEE
Geo. P. Blackburn,  Chairman

Marietta  Payne
Cecil C. Cammack,     Jr.
Morgan   Nesbitt
Riley Eugene Fletcher

REVIEWED    FOR THE          ATTORNEY        GENERAL
BY:  W. V. Geppert